DETAILED ACTION

Examiner’s Note
The Examiner acknowledges the cancelation of claims 8-9 in the amendments filed 3/14/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see the claim amendments and page 5 of the amendments filed 3/14/2022, with respect to the objection to claims 12 and 16 as set forth in paragraphs 2-3 of the action mailed 12/22/2021, have been fully considered and are persuasive.  The objection to claims 12 and 16 have been withdrawn. 

Applicant’s arguments, see the claim amendments and page 5 of the amendments filed 3/14/2022, with respect to the rejection of claims 8-9, 11, 18 and 21 under 35 U.S.C. 112(b) as set forth in paragraphs 5-7 and 18-21 of the action mailed 12/22/2021, have been fully considered and are persuasive.  The rejection of claims 8-9, 11, 18 and 21 has been withdrawn. 

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "the first heating scan" in line 5.  There is insufficient antecedent basis for this limitation in the claim as a first heating scan has not been previously introduced.

Claim Rejections - 35 USC § 103
Claims 1-4, 7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US 5536807) in view of Ausen et al. (US 2012/0211918 A1), and in light of the evidence provided by the Aldrich Data Sheet (cited on the IDS filed 3/2/2020) and Satake et al. (US 5814685).

Regarding claims 1-4, 7 and 11, Gruber teaches a semicrystalline poly(lactide) film formed from a lactide polymer composition comprising a plurality of polylactide polymer chains (semicrystalline polylactic acid polymer), plasticizers, nucleating agents (column 5, lines 28-49), and polyvinylacetate (column 7, lines 18-38), wherein said plasticizer is present at 5 to 25 % by weight (column 14, lines 27-39) and is selected from, inter alia, CITROFLEX A4 (column 14, lines 45-58; column 15, lines 1-3) which is identical to that presently disclosed for demonstrating no plasticizer migration (current claim 11).  
The Applicant’s attention is respectfully directed to Satake (column 4, lines 4-19), wherein it is disclosed that the glass transition temperature (Tg) of a polymer is based on the monomeric components comprising said polymer and the monomers proportions.  In addition, the Aldrich Data Sheet demonstrates that a vinyl acetate polymer would have a Tg of 30 °C.  Thus, it is reasonable to conclude that the polyvinylacetate blended with the poly(lactide) would have the presently claimed Tg of at least 25 °C and no greater than 50 °C (current claim 7).  Gruber also teaches that the polyvinylacetate is present at 1 to 95 % by weight to make films of improved properties (column 7, lines 44-46), which overlaps that presently claimed.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the polyvinylacetate in amounts identical to that presently claimed towards a film demonstrating improved properties as instructed by Gruber as in the present invention.

Gruber is silent to an article comprising the inventive poly(lactide) film comprising a structured surface (current claim 1) comprising a base film layer and structures disposed on a major surface of the base film layer, wherein the base film layer is integral with the structures (current claim 2); wherein the structured surface comprises a plurality of peak structures and/or plurality of valley structures (current claim 3), and is a matte surface, a paint-retention structured surface, and/or a hand-tear structured surface (current claim 4).
However, Gruber teaches that the inventive films are used in a tape (column 6, lines 17-19).

In addition, Ausen teaches a continuous film (14) (base film layer) comprising an embossed (integral structures), structured surface (16) (para 0063, figure 1) having a matte finish (current claim 4) and patterned to form multiple structures (plurality) such as cavities (valley structures) for forming hook stems (para 0064).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to emboss the films of Gruber in a manner identical to that presently claimed as instructed by Ausen towards said film being employed in the disposable garment industry (para 0074 of Ausen) as in the present invention.

Regarding claim 10, while Gruber does not disclose the presently claimed amount of the nucleating agents, Gruber does instruct that the agents are included to increase the rate of crystallization (column 12, lines 11-12).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the nucleating agent in the presently claimed proportions based on the crystallization rate required of the prior art’s intended application as in the present invention.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US 5536807) in view of Ausen et al. (US 2012/0211918 A1) and in further view of WACKER POLYMERS – VINNAPAS UW 4 FS, the latter of which is a data sheet cited by the Applicant on the IDS filed 3/2/2020.

Regarding claims 5-6, Gruber/Ausen teaches the semicrystalline poly(lactide) film as in the rejection of at least claim 1 set forth above. 

Gruber/Ausen do not discuss the molecular weight of the PVA (current claim 5) nor its viscosity when dissolved in 10% ethyl acetate at 20 °C (current claim 6).
However, as noted above, Gruber does teach that the polyvinylacetate is present at 1 to 95 % by weight to make films of improved properties (column 7, lines 44-46).

In addition, the VINNAPAS UW 4 FS data sheet discloses commercially available PVA with a viscosity in 10% ethyl acetate at 20 °C of 23-30 mPa·s and molecular weight (Mw) of approximately 280,000 g/mol.

Indeed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to select a commercially available PVA for use in the poly(lactide) films of Gruber, and in the presently claimed proportions, based on the viscosity and Mw required of the PVA in the prior art’s intended application as in the present invention.

Claims 12-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US 5536807) in view of Ausen et al. (US 2012/0211918 A1) and in further view of Mussig et al. (WO 2015/071447 A1).  The Examiner notes that citations from the ‘447 reference were taken from US 2016/0304751 A1, which is the English equivalent of the ‘447 publication.

Regarding claims 12-16, Gruber/Ausen teaches the semicrystalline poly(lactide) film as in the rejection of claim 1 set forth above.

Gruber/Ausen is silent to a layer of adhesive disposed on the film (current claim 12); which said adhesive is an acrylic hot melt pressure sensitive adhesive (PSA) (current claims 14-16).
However, as noted above, Gruber teaches that the inventive films are used in a tape (current claim 13) (column 6, lines 17-19).

In addition, Mussig teaches an adhesive tape (article) that is temperature resistant and biodegradable (para 0031) comprising a carrier material and an adhesive coating on at least one side of the carrier material, which said carrier material comprises polylactic acid and additives (para 0033-0040) and which said adhesive is, inter alia, a polyacrylate hotmelt PSA (para 0085-0086).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to employ the poly(lactide) films as the carrier material of Mussig, and thereby arrive at the presently claimed from the disclosures of the prior art.

Regarding claim 21, Gruber/Ausen/Mussig do not disclose that the adhesive tape is a floor marking tape or a paint masking tape.  However, given that Gruber/Ausen disclose an adhesive tape (column 6, lines 17-19), with an adhesive layer, it is reasonable to conclude that said adhesive layer could adhere to a floor, and thus “mark” said floor as in the present invention.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US 5536807) in view of Ausen et al. (US 2012/0211918 A1) and in further view of Mussig et al. (WO 2015/071447 A1) and Wada et al. (US 2013/0156946 A1).

Regarding claim 17, Gruber/Ausen/Mussig teaches the adhesive tape comprising the poly(lactide) film, and an adhesive layer on a surface of the film as in the rejection of at least claims 1 and 12 set forth above. 

Gruber/Ausen/Mussig are silent to a primer layer disposed between the film and the adhesive layer.

However, Wada teaches that a primer coating is employed in a PSA sheet to increase anchorability to the PSA to the front face of the backing (para 0100).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a primer layer between the poly(lactide) film of the adhesive tape and the PSA layer towards improving the anchorability between the film and the PSA layer as in the present invention as in the present invention.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US 5536807) in view of Ausen et al. (US 2012/0211918 A1) and in further view of Mussig et al. (WO 2015/071447 A1) and Yoneda (US 2005/0175833 A1).

Regarding claims 18-19, Gruber/Ausen/Mussig teaches the adhesive tape comprising the poly(lactide) film as in the rejection of at least claims 1 and 12 set forth above. 

Gruber/Ausen/Mussig are silent to the poly(lactide) film having a low adhesion backsize or release liner disposed on a side opposite to that of the adhesive (current claim 18) comprising a silicone-containing material (current claim 19).

However, Yoneda teaches a PSA sheet comprising a silicone type back side treating layer on a side of a substrate opposite to that of a PSA layer towards protecting said PSA layer when the sheet is wound in a roll shape (para 0059-0060).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the poly(lactide) film of the adhesive tape of Gruber/Mussig with a silicone type back side treating layer towards said tape being wound in roll shape as in the present invention as in the present invention.

Response to Arguments
Applicant’s arguments, see the claim amendments and pages 6-8 of the amendments filed 3/14/2022, with respect to the rejections of claims 1-4, 7-11 and 21 over Gruber et al. in view of Ausen et al. under 35 U.S.C. 103; claims 5-6 over Gruber et al. in view of Ausen et al. and in further of WACKER POLYMERS – VINNAPAS UW 4 FS under 35 U.S.C. 103; claims 12-16 over Gruber et al. in view of Ausen et al. and in further of Mussig et al. under 35 U.S.C. 103; claim 17 over Gruber et al. in view of Ausen et al. and in further of Mussig et al. and Wada et al. under 35 U.S.C. 103; and claims 18-19 over Gruber et al. in view of Ausen et al. and in further of Mussig et al. and Yoneda under 35 U.S.C. 103 as set forth in paragraphs 13-17 of the action mailed 12/22/2021, have been fully considered but they are not persuasive.

The Examiner respectfully notes that, as set forth in the prior art section above, which has been adjusted to account for the present amendments to at least current claim 1, Gruber clearly and specifically teaches that the disclosed polylactide polymer composition comprises the presently claimed polyvinyl acetate (PVA), and in proportions that overlap that presently claimed, but also clearly states the motivation for including said PVA in said composition.  Thus, as stated above and reiterated here, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the polyvinylacetate in amounts identical to that presently claimed towards a film demonstrating improved properties.
In addition, the Applicant is respectfully reminded that, as set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  
The Applicant has not provided data to show that the unexpected results do in fact occur over the entire claimed range of 10 to 50 wt.% for the claimed PVA having a Tg of 25 °C given that the data presently disclosed ranges from 15-35 wt.%.  Thus, it is unclear if the Applicant’s assertion towards the presently claimed invention demonstrating the prevention of plasticizer migration (and the higher elongation presently disclosed in Table 3) would occur at the upper and lower limits of the claimed range.  
It is also significant to note that the comparative data (Control Examples C1-C7) do not contain any PVA. Thus, it is further unclear if the migration results would, or would not, occur for PVA proportions ranging above and below the presently claimed range such as those values contemplated by Gruber.  It is further significant to note that C1, C4 and C5 contained no PVA but passed the test for plasticizer migration (aging column of Table 1).

Applicant’s arguments, see the claim amendments and page 5 of the amendments filed 3/14/2022, with respect to the rejection of claim 11 under 35 U.S.C. 112(b) as set forth in paragraph 8 of the action mailed 12/22/2021, have been fully considered but they are not persuasive.
The Examiner respectfully notes that claim 11 recites “the first heating scan” and not “the total amount” of previously recited components as in claims 8-9.  Thus, the rejection is maintained and repeated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/2/2022